Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
2.	Applicant’s amendment filed August 06, 2021 amends claims 1-20. Claims 1-20 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Double Patenting
3.       Claims 1-20 rejected on the ground of nonstatutory double patenting over claims 1-4 and 10-12 of U.S. Patent No. 10497240 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
4.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim Rejections - 35 USC § 103
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.       Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sayegh (US 2017/0193777 A1) (hereinafter Sayegh) in view of PICCOLI (US 2020/0157854 A1) (hereinafter PICCOLI).

               Regarding claim 1, Sayegh discloses an article surveillance tag (FIGS. 4A to 4C-2, various views of a retainer), comprising: 
a tag housing (paragraph 0029, EAS alarm tag 100 includes a housing 202 with a retainer 210 associated with housing 202); 
a rotating collar coupled with the threaded barrel (FIG. 4D to 4P), and interaction between the threads of the threaded barrel and the threaded portion provides a driving force to the threaded barrel causing the pin to move in one of the two directions (paragraph 0111, system perpendicular, transverse, longitudinal, etc, para 0028, EAS alarm tag 100 is detached from article 102 and use magnetic detaching mechanism, EAS alarm tag 100 is removed along direction indicated by arrow, para 0040, FIG. 4D to 4P, EAS tag 100 uses lock mechanism 424, metallic member 426 comprise metal that transfers magnetic force from detacher, para 0034, actuator arm 344 pass through barrel 340 (FIG. 3L) for coupling pin 342). 
Sayegh specifically fails to disclose a threaded barrel having threads and including a pin, the threaded barrel  configured to linearly in at least one of two directions; and 
wherein the rotating collar includes a threaded portion configured to threadingly engage with the threaded barrel and configured to rotate within the tag housing in response to an applied magnetic field, wherein the rotation of the rotating collar provides a driving force to the threaded barrel.
In analogous art, PICCOLI discloses a threaded barrel having threads and including a pin, the threaded barrel  configured to move linearly in at least one of two directions (para 08, tag security element (e.g., EAS component), a receiving recess, and an engaging member (e.g., locking channel, threaded portion, friction fit portion, or the like), tag rotatable about an axis such that tab travels from receiving recess); and
wherein the rotating collar includes a threaded portion configured to threadingly engage with the threaded barrel and configured to rotate within the tag housing in response to an applied magnetic field, wherein the rotation of the rotating collar provides a driving force to the threaded barrel (Fig. 10, para 011, security collar comprise fins in an interior cavity of security collar, security collar rotate relative and prevent security collar from being remove, para 036, rotated relative to tab with receiving recess of the tag, para 08, tag may comprise a first security element (e.g., EAS component), a receiving recess, and an engaging member (e.g., locking channel, threaded portion, friction fit portion, or the like) adjacent to the receiving recess).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of EAS alarm tags that secure onto articles without damaging articles disclosed by Sayegh to include EAS tags comprise a detachable housing part and  pin inserted inside body and releasably locked  by locking mechanism as taught by PICCOLI to use pin being lockable to electronic article surveillance tag with first locking mechanism, and second pin being lockable to surveillance tag with locking mechanism [PICCOLI, para 0029].
Regarding claim 2, Sayegh discloses the article surveillance tag of claim 1, wherein the rotating collar includes a first collar portion composed of a first material and a second collar portion composed of a second material (Fig. 4D-4L, paragraph 0042, metal strip of material 434 so as to extend in an outwardly direction towards serrated member 430, claim 50, strip of material, with a distal end of the tine having a flange in a form of a hook that engages the third member). 
Regarding claim 3, Sayegh discloses the article surveillance tag of claim 2, wherein the first material corresponds to a non-magnetic material and the second material corresponds to a magnetic material  (FIGS. 4A to 4C-2, paragraph 0028, tag 100 is detached from article 102 by magnetic detaching mechanism, paragraph 0040, metal that transfers magnetic force from detacher to lock member 428a/b to unlock lock member 428a/b from serrated member 430). 
Regarding claim 4, Sayegh discloses the article surveillance tag of claim 3, further comprising a wire spring surrounding the rotating collar and configured to hold the first collar portion and the second collar portion together (FIGS. 4A to 4C-2,, paragraph 0035, first set of serrations 404 that engage a second set of serrations 352 of a lock mechanism 332). 
Regarding claim 5, Sayegh discloses the article surveillance tag of claim 3, wherein the magnetic material includes a distinct magnetic pattern (paragraph 0041, magnetic force transfers through member 426, lifting hook 444 out of teeth (serrations) of serrated member 430). 
Regarding claim 6, Sayegh discloses the article surveillance tag of claim 1, wherein the threaded barrel includes a fine pitch (paragraph 0034, FIGS. 3A to 3L, actuator arm 344 pass through and barrel 340 (FIG. 3L) for coupling a pin 342). 
Regarding claim 7, Sayegh discloses the article surveillance tag of claim 1, wherein the threaded barrel includes an asymmetric thread profile (FIGS. 3A to 3L, paragraph 0033, lock mechanism have engaging member and cross-sectional profile). 
Regarding claim 8, Sayegh discloses the article surveillance tag of claim 1, wherein the threaded barrel is keyed to prevent rotation within the tag housing (FIGS. 3A to 3L, paragraph 0034, retainer aperture 346 with the profile portion of throw section 244, paragraph 0036, flanges 414 and 416 that form stops for preventing retainer 210 from moving out of housing 202). 
Regarding claim 9, Sayegh discloses the article surveillance tag of claim 1, wherein a first one of the two directions corresponds to movement of the threaded barrel towards an interior of the article surveillance tag, and a second one of the two directions corresponds to movement of the threaded barrel towards  an outside of the article surveillance tag (paragraph 0037, retainer 210 is moved to engagement position, actuator 208 is freely moved inside cavity 422, paragraph 0042, Lock member 428b (FIG. 4P) material 434 so as to extend in an outwardly direction). 
Regarding claim 10, Sayegh discloses a detacher for an article surveillance tag (FIGS. 4A to 4C-2, various views of a retainer), comprising: 
an exterior housing having a recess to receive the article surveillance tag (paragraph 0029, EAS alarm tag 100 includes a housing 202 with a retainer 210 associated with housing 202); and 
a cylindrical rotor including a rotating magnetic array coupled with a motor and configured to magnetically couple with and trigger rotation of a rotating collar (paragraph 0111, system perpendicular, transverse, longitudinal, etc, para 0028, EAS alarm tag 100 is detached from article 102 and use magnetic detaching mechanism, EAS alarm tag 100 is removed along direction indicated by arrow, para 0040, FIG. 4D to 4P, EAS tag 100 uses lock mechanism 424, metallic member 426 comprise metal that transfers magnetic force from detacher, para 0034, actuator arm 344 pass through barrel 340 (FIG. 3L) for coupling pin 342). 
Sayegh specifically fails to disclose rotating collar of the article surveillance tag when engaged in a rotation state.
In analogous art, PICCOLI discloses rotating collar of the article surveillance tag when engaged in a rotation state (Fig. 10, para 011, security collar comprise fins in an interior lower cavity of security collar, security collar rotate relative and prevent security collar from being remove security device, para 036, rotated relative to tab with receiving recess of the tag, para 08, tag comprise a first security element (e.g., EAS component), a receiving recess, and an engaging member (e.g., locking channel, threaded portion, for the like) adjacent to the receiving recess).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of EAS alarm tags that secure onto articles without damaging or permanently altering articles disclosed by Sayegh to use pin be inserted inside body and releasably locked  by locking mechanism as taught by PICCOLI to use pin being lockable to electronic article surveillance tag with first locking mechanism, and second pin being lockable to electronic surveillance tag with second locking mechanism [Miettinen, paragraph 0029].
Regarding claim 11, Sayegh discloses the detacher of claim 10, wherein the magnetic array includes an array magnetic pattern (para 0041, magnetic force transfers through member 426, hook 444 out of teeth (serrations) of serrated member 430). 
Regarding claim 12, Sayegh discloses the detacher of claim 11, wherein the array magnetic pattern matches a distinct magnetic pattern of the article surveillance tag (paragraph 0041, magnetic force transfers through member 426, lifting hook 444 out of teeth (serrations) of serrated member 430). 
Regarding claim 13, Sayegh discloses the detacher of claim 10, wherein the recess is circular (FIGS. 3A to 3L). 
Regarding claim 14, Sayegh discloses the detacher of claim 10, wherein the recess is asymmetric (FIGS. 4A to 4C-2). 
Regarding claim 15, Sayegh discloses a method of detaching an article surveillance tag (FIGS. 4A to 4C-2, various views of a retainer), comprising: 
receiving the article surveillance tag within a detacher (paragraph 0028, tag 100 is detached from article 102 by magnetic detaching mechanism); 
rotating the article surveillance tag within the detacher to generate a magnetic field detectable by a magnetic element of the article surveillance tag (para 0111, system perpendicular, transverse, longitudinal, etc, para 0028, EAS alarm tag 100 is detached from article 102 and use magnetic detaching mechanism, EAS alarm tag 100 removed along direction indicated by arrow, para 0040, FIG. 4D to 4P, EAS tag 100 uses lock mechanism 424, metallic member 426, metal transfers magnetic force from detacher, para 0034, actuator arm 344 pass through barrel 340 (FIG. 3L) for coupling pin 342). 
Sayegh specifically fails to disclose retracting a pin of the article surveillance tag in response to the rotation.
In analogous art, PICCOLI discloses retracting a pin of the article surveillance tag in response to the rotation (Fig. 10, para 011, security collar comprise fins in an interior lower cavity of security collar, security collar rotate relative and prevent security collar from being remove security device, para 036, rotated relative to tab with receiving recess of the tag, para 08, tag may comprise a first security element (e.g., EAS component), a receiving recess, and an engaging member (e.g., locking channel, threaded portion, friction fit portion, or the like) adjacent to the receiving recess).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of EAS alarm tags that secure onto articles without damaging or permanently altering articles disclosed by Sayegh to use pin be inserted inside body and releasably locked  by locking mechanism as taught by PICCOLI to use pin being lockable to electronic article surveillance tag with first locking mechanism, and second pin being lockable to electronic surveillance tag with second locking mechanism [PICCOLI, paragraph 0029].
Regarding claim 16, Sayegh discloses the method of claim 15, wherein rotating the article surveillance tag within the detacher includes rotating a rotating collar coupled with a threaded barrel of the article surveillance tag (para 0111, system perpendicular, transverse, longitudinal, etc, para 0028, EAS alarm tag 100 detached from article 102 and use magnetic detaching mechanism, EAS alarm tag 100 is removed along direction indicated by arrow, para 0040, FIG. 4D to 4P, EAS tag 100 uses lock mechanism 424, metallic member 426 comprise metal that transfers magnetic force from detacher, para 0034, actuator arm 344 pass through barrel 340 (FIG. 3L) for coupling pin 342). 
Regarding claim 17, Sayegh discloses the method of claim 16, wherein the rotating collar includes a first collar portion composed of a first material and a second collar portion composed of a second material (Fig. 4D-4L, paragraph 0042, metal strip of material 434 so as to extend in an outwardly direction towards serrated member 430, claim 50, strip of material, with a distal end of the tine having a flange in a form of a hook that engages the third member). 
Regarding claim 18, Sayegh discloses the method of claim 17, wherein the first material corresponds to a non-magnetic material and the second material corresponds to a magnetic material (FIGS. 4A to 4C-2, paragraph 0028, tag 100 is detached from article 102 by magnetic detaching mechanism, paragraph 0040, metal that transfers magnetic force from detacher to lock member 428a/b to unlock lock member 428a/b from serrated member 430). 
Regarding claim 19, Sayegh discloses the method of claim 18, wherein the magnetic material includes a distinct magnetic pattern (para 0041, magnetic force transfers through member 426, lifting hook 444 out of teeth of serrated member 430). 
Regarding claim 20, Sayegh discloses the method of claim 16, wherein the threaded barrel includes the pin, wherein retracting the pin of the article surveillance tag includes rotating the threaded barrel by the rotating collar (para 0111, system perpendicular, transverse, longitudinal, etc, para 0028, EAS alarm tag 100 is detached from article 102 and use magnetic detaching mechanism, EAS alarm tag 100 removed along direction indicated by arrow, para 0040, FIG. 4D to 4P, EAS tag 100 uses lock mechanism 424, metallic member 426, metal transfers magnetic force from detacher). 
Response to Arguments
8.        Applicant's arguments/amendments regarding the rejection of claim 1-20, filed on August 06, 2021, have been fully considered but arguments are moot because newly added limitation to the claim requires a new ground of rejection necessitated by amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689